EXHIBIT THIRD AMENDMENT TO SHARE SURRENDER AGREEMENT This Third Amendment to the Share Surrender Agreement is made and entered into as of February 27, 2009,by and between BlackRock, Inc., a Delaware corporation ("BlackRock"), PNC Bancorp, Inc. ("Bancorp"), a Delaware corporation (as successor to PNC Asset Management, Inc., a Delaware corporation ("PAM") under an Assignment and Assumption Agreement entered into as January 14, 2005 (the "Assignment and Assumption Agreement")), and The PNC Financial Services Group, Inc., a Pennsylvania corporation ("PNC").Bancorp is a wholly-owned subsidiary of PNC.Capitalized terms used in this Third Amendment and not defined have the meanings set forth in the Amended Share Surrender Agreement (as defined below). RECITALS BlackRock,
